                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF OHIO
                                                      WESTERN DIVISION
 UNITED STATES OF AMERICA,
                  Plaintiff,
          V.                                                              Case No. 1:2 l-cr-00085
 TRES GENCO
           Defendant.
                                              CRIMINAL MINUTES before
                                           Magistrate Judge Stephanie K. Bowman
 Courtroom Deputv: Kevin Moser
 Court Reporter: CourtSmart (Session ID#        /720 )                        Date/Time: 7/21/21@ 1:30 pm
 United States Attorney: Megan Gaffney Painter
 Defendant Attorney:      ft.CCl{AIU> MtJ/IIIJJMN (Fl'P)                      Interpreter:   NIA
 D By telephone     jg! By videoconferencing      jg! De@does not consent to proceed
                  • Complaint; l&)Indictment; • Information;Opetitionfor supervised releaseORule
Initial Appearance:                                                                                              S(c)/32.1 Proceedings
~ Counsel present              D         Superseding Indictment                           •                 Pretrial Release Violation
~ Defendant informed of charges and potential penalties D Defendant informed of nature of supervised release violation(s)
~ Defendant informed of his / her rights Ii[ Defendant provided copy of charging document D copy provided to counsel (if sealed)
~ Government moves for defendant to be detained pending detention hearing ij/t.¢1'2/:.16                 e,tl/
~ Financial affidavit presented to the Court/Defendant D Defendant informed of right to consulate notification (if applicable)
~ Counsel appointed~ FPD D CJA) ti, Charging document unsealed upon oral motion of the United States
~ Government informed of requirements of Fed. R. Crim. P. 5(f)                         D Defendant did not contest detention at this time
            •
Detention: Defendant to be detained pending trial pursuant to pretrial detention order
Plaintiff Witness                                                                       •
                                                                                       Detention Is m_oot-active pai:ole/probation detainer
                                                                                       D Detention 1s moot - servmg state sentence
Defendant Witness                                                                                D Home Incarceration
DOR D Secured with _ _ _ _ __ __ _ __ _....O_,Electronic Monitor D Other D Home Detention D Curfew
                                                              •Location Monitoring D GPS D RF D Stand Alone
Special Conditions ofRelease:OPretrial/Probation Supervision      • Drug testing & TreatmentOmaintain employment & verify
D refrain from all/excessive alcohol • narcotic drugs unless prescribed[)ise/possession of firearms OTravel Restricted to
D no contact with any potential victim or witness, to include co-defendants D resolve all outstanding warrants D Surrender Passport
                                                                      0Do not obtain passport       D Mental Health Eval/Treatment
Pretrial Bond Violation Hearing:
D bond revoked - defendant detained pending trial Obond continued Obond modified: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Preliminary Exam Hearing set _ _ _ _ __ _ _ _ __
Preliminary Exam:OProbable Cause found;Onot found; D waived;              •
                                                                bond continued/denied
AUSA Witnesses:._ _ _ _ _ _ _ _ _ _ __         Defendant Witnesses:
                                                                              -----------
AUSA Exhibits: _ _ _ _ _ _ _ _ _ _ _ __                  Defendant Exhibits:
                                                                             ------------
Arraignment on D Indictment        D     Superseding Indictment D Second Superseding Indictment
Defendant waives reading D                                   Defendant pleads: 0 GUILTY O NOT GUILTY
D PSI ordered                                                 • Sentencing set for _ _ _ _ __ __ __ _ __ _
D Case to proceed before
Removal Hearing (Rule Sc or Rule 32.1):
D Defendant waives Identity Hearing                D     Defendant waives Detention Hearing in this district
D   Defendant waives Preliminary Hearing in this district
D   Commitment to Another District Ordered          D Removed to _ _ _ _ _ _ __ _ _ _ __ _ _ _
D Probable Cause Found                              D    Defendant to voluntarily report to charging district no later than
 Remarks:
